[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff instituted the present action, in a three count complaint, seeking to recover damages for personal injuries claimed to have been sustained when she fell in a municipal parking lot. Defendants have moved to strike the first count of the complaint on the grounds that maintenance and management of a municipal parking lot is a governmental act from which the defendants are immune from liability.
Whether the maintenance of a municipal parking lot is a governmental or proprietary function is, at least, a question of fact. See, Doran v. Waterbury Parking Authority, 35 Conn. Sup. 280
(1979) (Wall, J.). CT Page 2988
Accordingly, the motion to strike the first count of the complaint is denied.
RUSH, JUDGE